UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-1270


CHUKWUMA E. AZUBUKO,

                Plaintiff - Appellant,

          v.

UNITED STATES OF AMERICA,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:04-cv-04000-JFM)


Submitted:   June 7, 2012                 Decided:     June 12, 2012


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Chukwuma E. Azubuko, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Chukwuma E. Azubuko appeals the district court’s order

denying his motion seeking consideration of his case by a three-

judge    panel,      pursuant    to   28   U.S.C.      § 2284     (2006).        We    have

reviewed the record and find no reversible error.                           Accordingly,

we   deny    leave    to   proceed    in    forma      pauperis       and    dismiss   the

appeal.       We dispense with oral argument because the facts and

legal    contentions       are   adequately      presented        in    the    materials

before      the   court    and   argument      would    not     aid    the    decisional

process.

                                                                               DISMISSED




                                           2